J-A15009-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 JONATHAN J. MALENFANT                   :    No. 1297 EDA 2020

       Appeal from the Judgment of Sentence Entered June 3, 2020
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0000385-2020


BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                         FILED OCTOBER 18, 2022

     The Commonwealth appeals from the judgment of sentence imposed

upon Jonathan J. Malenfant (“Appellee”) after he pled guilty to driving under

the influence (“DUI”). Specifically, the Commonwealth contends that the trial

court erred in sentencing Appellee to the mandatory minimum of six months

of probation applicable to a first DUI offense, rather than the minimum

sentence of five days of incarceration mandated for a second DUI conviction.

We reverse and remand for resentencing consistent with this Court’s decision

in Commonwealth v. Moroz, ___ A.3d ___, 2022 PA Super 169, 2022 WL

4869900 (Pa.Super. Oct. 4, 2022) (en banc).

     The pertinent facts are as follows. Appellee was charged with DUI in

the instant case in October 2019. The Commonwealth alleged that it was

Appellee’s second DUI offense because he had been accepted into an
J-A15009-21


Accelerated Rehabilitative Disposition (“ARD”) program in 2016 in relation to

a prior DUI charge. While the instant charges remained pending, this Court

held in Commonwealth v. Chichkin, 232 A.3d 959 (Pa.Super. 2020), that,

to the extent that 75 Pa.C.S. § 3806 includes acceptance of ARD as a “prior

offense” for purposes of DUI sentencing, it is unconstitutional pursuant to

Apprendi v. New Jersey1 and Alleyne v. United States.2 See Chichkin,

supra at 971.

       Nonetheless, the Commonwealth moved to treat the instant DUI charge

as Appellee’s second offense based upon three justifications.          First, the

Commonwealth asserted that Chichkin was wrongly decided because “the

Chichkin [C]ourt wholly ignored the fact that by accepting ARD, a defendant

waives any rights he has under Apprendi and Alleyne to compel the

Commonwealth to prove beyond a reasonable doubt his guilt of the DUI

offense in order for it to count as a prior conviction.” Memorandum of Law,

6/1/20, at 4-5. Second, the Commonwealth claimed that not counting the

ARD acceptance as a prior conviction deprives the Commonwealth of the

benefit of its bargain with Appellee. Id. at 7-9. Third, it argued that it is “bad


____________________________________________


1 Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (holding that facts that
“increase the prescribed range of penalties to which a criminal defendant is
exposed” constitutes elements of the crime at issue).

2 Alleyne v. United States, 570 U.S. 99, 103 (2013) (“Mandatory minimum
sentences increase the penalty for a crime. It follows, then, that any fact that
increases the mandatory minimum is an ‘element’ that must be submitted to
the jury.”).

                                           -2-
J-A15009-21


public policy” and contrary to the purpose of ARD to allow a recidivist to

dispute whether he committed the prior DUI offense after having participated

in the ARD program, since, if the defendant had committed no offense,

rehabilitation was unnecessary in the first place. Id. at 9-10.

      On June 3, 2020, Appellee and the Commonwealth appeared at a guilty

plea hearing. At that time, the Commonwealth conceded that, “[u]nder the

case law,” the trial court did not have the authority to deem the instant case

as Appellee’s second offense. N.T. Guilty Plea and Sentencing, 6/3/20, at 16.

The trial court, acknowledging that the Commonwealth had preserved its

objections, ruled that Chichkin prohibited consideration of Appellee’s earlier

ARD acceptance as a prior conviction for sentencing purposes and proceeded

to sentence Appellee to the mandatory minimum applicable for a first offense.

Id. at 21, 24.

      The Commonwealth filed a timely notice of appeal, and both it and the

trial court complied with Pa.R.A.P. 1925. The Commonwealth presents the

following questions for our consideration:

      A. Did the sentencing court err in imposing an incorrect
         mandatory minimum sentence for Appellee’s second,
         subsequent DUI offense under 75 Pa.C.S. § 3804 when it
         declined to hold that 75 Pa.C.S. § 3806(a) is a valid waiver of
         a defendant’s right to have the Commonwealth prove a
         previous DUI-ARD beyond a reasonable doubt in order for it to
         constitute a prior offense for sentencing purposes?

      B. Notwithstanding 75 Pa.C.S. § 3806(a), did the sentencing court
         err in imposing an incorrect mandatory minimum sentence for
         Appellee’s second, subsequent DUI offense under 75 Pa.C.S.
         § 3804 when Appellee, in accepting the terms of his written

                                     -3-
J-A15009-21


        ARD agreement, waived his right to have the Commonwealth
        prove his previous DUI-ARD beyond a reasonable doubt in
        order for it to constitute a prior offense for sentencing
        purposes?

     C. Did the sentencing court deprive the Commonwealth of the
        benefit of its bargain when it failed to enforce Appellee’s explicit
        agreement that the Commonwealth could consider his
        acceptance of ARD for a DUI offense as a prior conviction for
        sentencing purposes on any subsequent DUI offense?

Commonwealth’s brief at 4 (unnecessary capitalization omitted).

     We begin with the pertinent legal principles.        The applicability of a

mandatory minimum sentence is “a question of law for which our scope of

review is plenary, and our standard of review is de novo.” Commonwealth

v. Mazzetti, 44 A.3d 58, 63 (Pa. 2012).

     In the instant case, Appellee was charged with, and pled guilty to, DUI—

general impairment pursuant to 75 Pa.C.S. §3802(a)(1). Our legislature has

specified the following minimum penalties for such convictions:

     General impairment.--[With exceptions not pertinent in the
     instant case], an individual who violates section 3802(a) (relating
     to driving under influence of alcohol or controlled substance) shall
     be sentenced as follows:

        (1) For a first offense, to:

              (i) undergo a mandatory minimum term of six
              months’ probation;

              (ii) pay a fine of $300;

              (iii) attend an alcohol highway safety school
              approved by the department; and

              (iv) comply with all drug and alcohol treatment
              requirements imposed under sections 3814

                                         -4-
J-A15009-21


              (relating to drug and alcohol assessments) and
              3815 (relating to mandatory sentencing).

         (2) For a second offense, to:

              (i) undergo imprisonment for not less than five
              days;

              (ii) pay a fine of not less than $300 nor more than
              $2,500;

              (iii) attend an alcohol highway safety school
              approved by the department; and

              (iv) comply with all drug and alcohol treatment
              requirements imposed under sections 3814 and
              3815.

75 Pa.C.S. § 3804(a). The following statute governs which convictions count

in assessing the proper mandatory sentence:

     [T]he term “prior offense” as used in this chapter shall mean any
     conviction for which judgment of sentence has been imposed,
     adjudication of delinquency, juvenile consent decree, acceptance
     of [ARD] or other form of preliminary disposition before the
     sentencing on the present violation for any of the following:

             (1) an offense under section 3802 (relating to driving
             under     influence   of   alcohol    or    controlled
             substance). . . .

75 Pa.C.S. § 3806(a).

     In Chichkin, this Court held that § 3806(a) is unconstitutional to the

extent that it includes ARD within the definition of the term “prior offense.”

Chichkin, supra at 970–71.         The trial court at the time of Appellee’s

sentencing   properly   applied   the   then-applicable   precedent,   expressly

observing that the Commonwealth had preserved its arguments that Chichkin


                                        -5-
J-A15009-21


was wrongly decided, that § 3806(a) is constitutional, and that the statute

applied to mandate sentencing Appellee as a second offender.

      On October 4, 2022, while the case sub judice was pending on appeal,

this Court sitting en banc expressly overruled Chichkin in Moroz, supra. In

that case, which was in the same procedural posture as the instant case, we

ruled as follows:

      The fact that ARD will constitute a prior offense for purposes of
      sentencing on a second or subsequent DUI conviction is written
      directly into Section 3806, and a defendant is presumed to be
      aware of the relevant statute.        We . . . disagree with the
      conclusion in Chichkin that a defendant’s prior acceptance of ARD
      cannot be categorized as a “prior conviction” exempt from the
      holdings in Apprendi and Alleyne. Although the “fact” that a
      defendant accepted ARD does not carry the same procedural
      safeguards of a conviction following a bench or jury trial, we deem
      the safeguards in place to be adequate. We emphasize that
      Section 3806(a) appropriately notifies a defendant that earlier
      ARD acceptance will be considered a prior DUI offense for future
      sentencing purposes.

      Moreover, a defendant voluntarily enters the ARD program to
      avoid prosecution on a first DUI charge, and he is free to reject
      participation in the program if he wishes to avail himself of his full
      panoply of constitutional rights. These factors of notice and
      voluntary ARD acceptance mitigate the due process concerns
      advanced in Chichkin. Thus, a defendant’s prior acceptance of
      ARD fits within the limited “prior conviction” exception set forth in
      Apprendi and Alleyne.

Moroz, supra at *5.

      Therefore, because “the portion of Section 3806(a), which equates prior

acceptance of ARD to a prior conviction for purposes of imposing a Section

3804 mandatory minimum sentence, passes constitutional muster,” we held




                                      -6-
J-A15009-21


the trial court “erred in sentencing [Moroz] as a first-time DUI offender without

considering his acceptance of ARD for a prior DUI.” Id.

      The Moroz decision is squarely on point and controls our disposition of

this appeal. See, e.g., Commonwealth v. Hays, 218 A.3d 1260, 1266 (Pa.

2019) (“[W]here an appellate decision overrules prior law and announces a

new principle, unless the decision specifically declares the ruling to be

prospective only, the new rule is to be applied retroactively to cases where

the issue in question is properly preserved at all stages of adjudication up to

and including any direct appeal.” (cleaned up)).      Pursuant to Moroz, the

Commonwealth must prevail in its position, preserved in the trial court, that

Appellee was subject to the mandatory minimum sentence applicable to

second-time offenders based upon his prior acceptance of ARD.          Thus, we

vacate Appellee’s judgment of sentence and remand for resentencing

consistent with Moroz.

      Judgment of sentence vacated.         Case remanded for resentencing.

Jurisdiction relinquished.

      Judge Musmanno did not participate in the consideration or decision of

this case.




                                      -7-
J-A15009-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2022




                          -8-